Citation Nr: 1109714	
Decision Date: 03/11/11    Archive Date: 03/24/11

DOCKET NO.  09-03 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUE

Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disability (TDIU).  



REPRESENTATION

Veteran represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1944 to December 1947.  He also had service with the Army Reserve.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in March 2008 by the RO.  

The Veteran was afforded a hearing held at the RO before the undersigned Veterans Law Judge in January 2011.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).  

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.  


REMAND

In this case, the Veteran is service connected for the post operative residuals of left total knee replacement due to osteoarthritis associated with spondylosis of the lumbar spine (30 percent disabling), for spondylosis of the lumbar spine (10 percent disabling), for right knee osteoarthritis associated with spondylosis of the lumbar spine (10 percent disabling), left hip osteoarthritis associated with spondylosis of the lumbar spine (10 percent disabling), and right hip osteoarthritis associated with spondylosis of the lumbar spine (10 percent disabling); the combined evaluation is 60 percent with application of the bilateral factor.    

The Board has considered whether there is a basis for a grant of the Veteran's claim under 38 C.F.R. § 4.16(b) and has reviewed VA joints and spine examination reports from July 2010.  

While the examiner generally indicated that the Veteran's service-connected hip, knee and spine disabilities had a significant effect on his usual occupation in the form of decreased mobility, decreased strength, lower extremity pain, problems with lifting and carrying, and difficulty reaching, the report does not contain a definitive opinion in terms of 38 C.F.R. § 4.16.  

In TDIU claims, the United States Court of Appeals for Veterans Claims (Court) has held that the duty to assist requires that VA obtain an examination, which includes an opinion on what effect the Veteran's service-connected disabilities have on his ability to work.  38 U.S.C.A. § 5107(a) (West 2002 & Supp. 2010); Friscia v. Brown, 7 Vet. App. 294, 297 (1994); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (2010).  

In view of this, the case must be remanded to the RO for a definite opinion as to the occupational impairment caused by the service-connected hip, knee and spine disabilities.    

Further, in June 2010, the Veteran filed an increased rating claim for all of his service-connected disabilities involving his lower extremities, to include his hips and knees.  

Moreover, in his January 2011 hearing testimony, the Veteran asserted that his current disabilities were more severe than are currently contemplated by their assigned ratings.  

Given that these pending claims could affect the outcome of this claim for a TDIU rating, the Board refers these outstanding matters to the RO for appropriate action before considering the assignment of a TDIU rating.  Rice v. Shinseki, 22. Vet. App. 447 (2009).  

Finally, during his January 2011 testimony, the Veteran indicated that he was uncertain as to whether he received Social Security Administration (SSA) benefits due to his age or based on disability.  

The RO should seek to ascertain whether the Veteran is in receipt of SSA disability benefits, and if so, those records should be associated with the claims file.  The duty to assist includes requesting information and records from the SSA which were relied upon in any disability determination.  See Hayes v. Brown, 9 Vet. App. 67, 74 (1996).  

Accordingly, the case is REMANDED to the RO for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)  

1.  The RO should take appropriate steps to ascertain whether the Veteran is in receipt of SSA disability benefits and, if so, to obtain any records pertinent to his  claim for disability benefits, as well as the medical records relied upon concerning that claim.  If the search for such records is unsuccessful, a statement to this effect must be added to the claims file.  

2.  After any available records are added to the claims file, the RO should schedule the Veteran for the appropriate VA examination to address the issue of a TDIU rating.  The Veteran's claims file must be reviewed by the examiner.  All indicated tests should be performed and all findings should be reported in detail.  

The examiner in this regard should evaluate the current severity of the service-connected hip, knee and spine disabilities in order to provide an opinion as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not (50 percent probability or more) that the service-connected hip, knee and spine disabilities, either separately or in combination, would preclude him from securing  and following a substantially gainful occupation consistent with his education and work experience.  

3.  To help avoid future remand, VA must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, then appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

4.  Following completion of all indicated development, the RO should readjudicate the claim for a TDIU rating in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish a fully responsive Supplemental Statement of the Case to the Veteran and his representative and afford them with a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  



